DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 and 08/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the highest water content" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the longest fluid connection" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the highest water content" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the longest fluid connection" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Martin (EP 0205870 A1). 
Regarding claim 12, Martin discloses a brake system for a vehicle (figs. 1-3), the brake system comprising: 
a plurality of brake calipers (2-5); 
a brake fluid container (7, 13) comprising a sensor (10 and also note the sensor circuit in figs. 2-3) configured to detect a parameter indicative of a water content of the brake fluid in the brake fluid container; and 
a control unit (11) configured to determine a water content of brake fluid in the brake fluid container based on the detected parameter and to estimate a water content of the brake fluid in a brake caliper based on the determined water content of brake fluid in the brake fluid container using a predetermined model describing the relation between the water content of 
Re-claim 13, Martin discloses the control unit (11) is further configured to determine a water content of the brake caliper having the highest water content for a given water content of the brake fluid in the brake fluid container according to the predetermined model (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).
Re-claim 14, Martin discloses the control unit (11) is further configured to estimate a water content of the brake caliper having the longest fluid connection between the brake caliper and the brake fluid container (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).
Re-claim 15, Martin discloses the control unit (11) is further configured to estimate a water content of the brake caliper at the rear wheel on a side opposite of the driver side of the vehicle (note the abstract and constant display of the predetermined model/the experiments a relative humidity of 60%, the water absorption is about 4.5% by weight and at the same time the boiling temperature drops from 300° C to 130° C, wherein the display device can emit optical or acoustic signals to warn when the condition of the brake fluid in any of the brake lines does not meet the predetermined model).

Allowable Subject Matter
Claims 1-8 and 11 are allowed.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657